           Case 2:17-cr-00367-GMN-PAL Document 39 Filed 03/26/19 Page 1 of 3



 1   NICHOLAS A. TRUTANICH
     United States Attorney
 2   District of Nevada
     Nevada Bar Number 13644
 3   KIMBERLY FRAYN
     Assistant United States Attorney
 4   501 Las Vegas Boulevard So., Suite 1100
     Las Vegas, Nevada 89101
 5   Phone: (702) 388-6336
     Fax: (702) 388-5087
 6   Kimberly.Frayn@usdoj.gov

 7   Representing the United States

 8
                     UNITED STATES DISTRICT COURT
 9

10                              DISTRICT OF NEVADA
                                                -oOo-
11

12      UNITED STATES OF AMERICA,                     Case No. 2:17-CR-367-GMN-PAL
13                Plaintiff
                                                      Motion to Dismiss Indictment
14         vs.                                        Without Prejudice
15
       JULIAN GARCIA-PALOMERA,
16
                   Defendant
17
            The government hereby moves for leave of the Court to dismiss the Indictment filed
18
     on or about November 15, 2017, without prejudice, pursuant to Rule 48(a) of the Federal
19
     Rules of Criminal Procedure. The matter is currently set for trial on or about April 22, 2019.
20
            DATED this 26th day of March, 2019.
21
                                                Respectfully submitted,
22
                                                NICHOLAS A. TRUTANICH
23                                              United States Attorney

24                                              /s/ Kimberly M. Frayn
                                                KIMBERLY M. FRAYN
           Case 2:17-cr-00367-GMN-PAL Document 39 Filed 03/26/19 Page 2 of 3




 1                                            Assistant United States Attorney
     Certificate of Service
 2
     The undersigned counsel served a copy of the motion to dismiss without prejudice on
 3   defense counsel via electronic filing through ECF on March 26, 2019.

 4                                            /s/ Kimberly M. Frayn
                                              KIMBERLY M. FRAYN
 5                                            Assistant United States Attorney

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

                                             2
           Case 2:17-cr-00367-GMN-PAL Document 39 Filed 03/26/19 Page 3 of 3




 1                  UNITED STATES DISTRICT COURT
 2

 3
                              DISTRICT OF NEVADA
                                              -oOo-
 4
        UNITED STATES OF AMERICA,                   Case No. 2:17-CR-367-GMN-PAL
 5
                  Plaintiff
 6
                                                    ORDER
 7         vs.

 8     JULIAN GARCIA-PALOMERA,

 9                Defendant

10
            IT IS HEREBY ORDERED that the government is granted leave to dismiss the
11
     Indictment in the above captioned case filed on or about November 15, 2017, without
12
     prejudice.
13

14          IT IS FURTHER ORDERED that the Indictment is dismissed without prejudice.

15
             28 day of March, 2019.
     DATED: _____
16

17
                                                      ___________________________
18                                                    Gloria M. Navarro, Chief Judge
                                                      U.S. DISTRICT COURT
19

20

21

22

23

24

                                             3
